Citation Nr: 0618329	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-31 870A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 2002 for the grant of a 10 percent rating for a low back 
strain.

2.  Entitlement to a rating higher than 10 percent for the 
low back strain.

3.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, 
including due to an undiagnosed illness. 

5.  Entitlement to service connection for arthritis in the 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Brokowsky

INTRODUCTION

The veteran served on active duty from May 1977 to May 1980 
and from January to May 1991.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

In the December 2002 rating decision at issue, the RO granted 
a 10 percent disability evaluation for the veteran's low back 
strain, effective February 11, 2002. He appealed for an 
earlier effective date for this higher rating and requested 
an even greater rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

In the January 2003 decision, also at issue, the RO denied 
the veteran's claims for service connection for a skin 
disorder, chronic fatigue, and arthritis of the knees.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons discussed below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
the veteran if further action is required on his part.

The veteran also filed claims in February 2002, May 2002, 
June 2003, and April 2005, respectively, for service 
connection for joint pain, including as due to an undiagnosed 
illness, a neck disorder, post-traumatic stress disorder 
(PTSD), and an eye disorder.  These additional claims, 
however, have not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2005).  So they are referred to the RO for appropriate 
development and consideration, as the Board does not 
currently have jurisdiction to consider them.

When filing his substantive appeal (VA Form 9) in September 
2004, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  But the veteran later withdrew 
this request, and there are no others of record.  
See 38 C.F.R. § 20.704(e) (2005).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  A preliminary review of the claims 
file does not indicate the veteran was properly advised of 
the changes brought about by the VCAA regarding his claims 
for a higher rating and earlier effective date for his low 
back strain, as well as in response to his claims for service 
connection for chronic fatigue, a skin disorder, and a 
bilateral knee disorder.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.

Furthermore, on March 3, 2006, so during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  



Here, the veteran was not provided notice of what type of 
information and evidence was needed to establish that he had 
a skin disorder, chronic fatigue, or bilateral knee disorder 
due to his military service (i.e., the first three elements 
discussed in Dingess/Hartman), nor was he provided notice of 
the type of evidence necessary to establish a disability 
rating and effective date (i.e., the last two Dingess 
elements) for any of the disabilities claimed on appeal.  He 
also was not apprised of all of the applicable rating 
criteria for determining whether he is entitled to a higher 
evaluation for his low back strain.  And he never received 
the requisite VCAA notice concerning the evidence necessary 
for substantiating his purported entitlement to an earlier 
effective date for the 10-percent rating for this disability, 
beyond being informed of some of the regulatory provisions 
regarding the assignment of an effective date in the August 
2004 statement of the case (SOC).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See also Huston v. Principi, 
17 Vet. App. 195 (2003) (the VCAA requires that VA notify the 
veteran that evidence of an earlier filed claim is needed to 
support his claim for an earlier effective date).  

Furthermore, although the RO provided a copy of some of the 
regulations implementing the VCAA in the June 2003 and August 
2004 SOCs, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).



Thus, another VCAA letter must be issued to correct these 
procedural due process problems before the Board can decide 
this case.  And the Board, itself, cannot issue this 
corrective letter; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

The Board also observes that the RO only considered the 
veteran's claims of entitlement to service connection for a 
skin disorder and chronic fatigue on the theory of direct 
service connection.  But the veteran is claiming these 
disorders are manifestations of undiagnosed illnesses related 
to his service in the Persian Gulf War from January to May 
1991.  Indeed, the RO already acknowledged this much in its 
May 2002 letter, wherein he was informed of examples of 
medical evidence that could be submitted in support of his 
claim.  However, when adjudicating his claims the RO did not 
consider all possible theories for service connection, in 
particular and most importantly, under the provisions of 
38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103A(a).  See also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, 
Chapter 1.

And while the Board realizes the veteran was afforded a VA 
examinations in November 2002 to determine the nature, 
severity, and etiology of his skin disorder and chronic 
fatigue, the medical evidence remains unclear as to whether 
he has these conditions and, if so, whether they are causally 
or etiologically related to his service in the military - 
including, in particular, his tour in Southwest Asia in 1991 
during the Persian Gulf War.  Concerning this, the Board 
notices that the November 2002 VA examiners did not review 
the veteran's claims file for his pertinent medical and other 
history.  And of equal or even greater significance, 
they also did not indicate whether his bilateral knee pain 
with arthritis and chronic eczema and xerosis were related to 
his military service.  Moreover, although he was diagnosed 
with fatigue, the VA examiner did not indicate whether the 
veteran met the criteria for chronic fatigue syndrome or an 
undiagnosed illness as defined in 38 C.F.R. § 3.317.  So it 
is unclear from the examiner's report whether the veteran has 
fatigue and related symptoms that are attributable to his 
service in the military, including, as mentioned, an 
undiagnosed illness from his tour in the Persian Gulf region.

Consequently, the veteran must be examined to obtain medical 
nexus opinions concerning this possibility.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Finally, the criteria for evaluating spinal disabilities 
under 38 C.F.R. § 4.71a have been revised.  First, the 
criteria in effect for evaluating disabilities under 
38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") were 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293, used for rating intervertebral 
disc syndrome (IVDS), to DC 5243.  See 38 C.F.R. § 4.71a, DC 
5243 (2005) ("the new criteria").

Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating for his low back disorder under the old criteria.  For 
the period between September 23, 2002 and September 26, 2003, 
the Board must consider whether he is entitled to a higher 
rating under the old or interim criteria.  And for the period 
on and after September 26, 2003, the Board must consider 
whether he is entitled to a higher rating under the old, 
interim, or new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and whether the degree of limitation of motion was 
mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  


As to DC 5295, a 20 percent rating was applicable if there 
was muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion, in standing position.  A 40 
percent rating was applicable if the lumbosacral strain was 
manifested by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  See 68 Fed. Reg. at 51454 - 51455.  Note (6) to 
the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provides for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  It further 
deserves mentioning that the spinal rating criteria revised 
on September 26, 2003, and the supplementary information in 
the published regulations indicate that examiners should be 
asked to identify the underlying pathologic process so that 
evaluations can be made under the appropriate 
diagnostic codes for spinal disability.  See 68 Fed. Reg. at 
51454 - 51455.



In this particular case at hand, the RO failed to consider 
both the September 2002 and September 2003 revisions.  In 
fact, the November 2002 VA examination was performed pursuant 
to the old criteria for rating spinal disorders.  And the 
veteran's representative asserted in the September 2005 
Informal Hearing Presentation that the veteran's low back 
strain has appreciably worsened since that November 2002 VA 
examination.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  So another 
VA examination is needed to address the revised rating 
criteria and consider this additional evidence.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The revised criteria for rating spinal disorders, other than 
IVDS, provide, in part, that evaluations may be based on 
limitation of the combined range of motion of the particular 
spinal segment and, at Note 2, set forth maximum ranges of 
motion with the exception that a lesser degree of motion may 
be considered normal under the circumstances set forth in 
Note 3, and, in Note 4, that range of motion should be 
measured to the nearest five degrees.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence that is 
necessary to substantiate his claim for a 
higher disability rating for his low back 
strain and his claim for an earlier 
effective date for the grant of an 
increased disability rating, as well as 
the information and evidence necessary to 
substantiate his claims for service 
connection of a skin disorder, chronic 
fatigue, and arthritis of the knees; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003)

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for all of the claims on 
appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature, severity, and etiology of his 
eczema and xerosis.  Review all records 
associated with the claims file to assist 
in making this determination.  Also 
conduct all necessary diagnostic testing 
and evaluation.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's eczema 
and xerosis are causally or etiologically 
related to his military service and, in 
particular, to undiagnosed illness as a 
result of his service in the Persian Gulf 
War.  This determination should take into 
consideration his medical, occupational, 
and recreational history prior to, during 
and since his military service.  The 
medical basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  Also schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the nature and 
cause of his bilateral knee disorder.  
Review all records associated with the 
claims file to assist in making this 
determination.  Also conduct all 
necessary diagnostic testing and 
evaluation.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  



Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
bilateral knee disorder is causally or 
etiologically related to his military 
service.  This determination should take 
into consideration his medical, 
occupational, and recreational history 
prior to, during and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  As well, schedule the veteran for a 
VA examination with the appropriate 
physician(s) to obtain a medical opinion 
concerning the nature, severity, and 
etiology of his chronic fatigue.  The VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to the veteran's 
service in the military and, 
in particular, his service in Southwest 
Asia in 1991 during the Persian Gulf War.  
This determination should take into 
consideration his medical, occupational, 
and recreational history prior to, during 
and since his military service.  And to 
facilitate making this determination, 
please review all relevant evidence 
in his claims file, including a copy of 
this remand.  Conduct all diagnostic 
testing and evaluation needed to make 
this determination.  

In rendering this opinion, the examiner 
should also address whether the veteran's 
symptoms meet the criteria for an 
undiagnosed illness as defined in 
38 C.F.R. § 3.317.  

The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

5.  A VA orthopedic examination also must 
be scheduled to assess the current 
severity of the veteran's low back 
strain.  The examination should be 
conducted in accordance with both the 
former and revised criteria for rating 
disabilities of the spine.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  And to facilitate making this 
determination, please review all relevant 
evidence in his claims file, including a 
copy of this remand. 

As for the old criteria, the examiner 
should determine if the whole spine lists 
to one side, if there is positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion in the standing 
position.  



And as for the new criteria, the examiner 
should determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  If 
no opinion can be rendered, an 
explanation should be set forth.  

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the extent and 
etiology of it.

The examiner also should indicate whether 
the veteran has sciatic 
neuropathy/radiculopathy involving his 
lower extremities.  (Note:  this may 
require a neurological evaluation, aside 
from the orthopedic evaluation).

Also indicate whether there are 
incapacitating episodes and, if there 
are, how often and for how long.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms 
requiring bed rest prescribed by a 
physician and treatment by a physician).



6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

